SWANN, Judge.
The plaintiff, Southeast Title and Insurance Company, a Florida corporation, filed a suit for a declaratory decree. After filing a motion to strike portions of the complaint, which was denied, the defendant, Arkus G. Austin, filed an answer not containing a counterclaim.
The plaintiff subsequently filed its voluntary motion to dismiss its complaint without prejudice with costs to be taxed against it, claiming that the defendant would not be *175prejudiced in any substantial right by a dismissal of the complaint. The trial court entered its order granting the plaintiff’s motion. It is this order which the defendant now appeals.
There was no showing that in granting the plaintiff’s motion the trial court abused its discretion. Rule 1.35(a) (2) Florida Rules of Civil Procedure, 30 F.S.A.; Florida East Coast Railway Company v. Chapin, Fla.App.1965, 179 So.2d 107.
Affirmed.